United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Camden, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1909
Issued: March 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 6, 20172 appellant, through counsel, filed a timely appeal from a
March 10, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from OWCP’s March 10, 2017 decision was September 6, 2017.
Because using September 11, 2017, the date the appeal was received by the Clerk of the Appellate Boards, would
result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S.
Postal Service postmark is September 6, 2017, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a left shoulder
condition causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts as presented in the Board’s
prior decision are incorporated herein by reference. The relevant facts are as follows.
On February 3, 2011 appellant, then a 42-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he felt discomfort in his left shoulder and arm, noting
that he used that shoulder for carrying his mailbag for more than 17 years. He indicated that he
first became aware of his condition and its relationship to factors of his federal employment on
January 12, 2011. Appellant did not stop work.
In a February 11, 2011 development letter, OWCP informed appellant of the type of
evidence needed to support his claim and afforded him 30 days to provide the requested
information. Appellant did not respond.
By decision dated April 12, 2011, OWCP denied appellant’s claim, finding that he failed
to establish fact of injury as he had not submitted any factual or medical evidence in support of
his claim.
On March 26, 2012 appellant, through counsel, requested reconsideration and forwarded
a March 20, 2012 report from Dr. Laura Ross, a Board-certified osteopath, specializing in
orthopedic surgery. Dr. Ross indicated that she first treated appellant on September 9, 2011 for
neck and left arm pain, and reexamined him on October 28 and December 9, 2011. She noted
that he had been carrying a 35-pound mailbag on his left shoulder for the previous 19 years in his
job as a mail carrier. Dr. Ross provided examination findings, and reviewed results of x-rays and
magnetic resonance imaging (MRI) scans. She diagnosed disc protrusion at C6-7, with C6 and
C7 radiculopathy and exacerbation of mild cervical spondylosis. Dr. Ross opined that, due to the
type of work appellant performed, combined with his history and his clinical and objective
findings, his diagnosed conditions were directly related to his described job duties.
By decision dated May 31, 2012, OWCP denied appellant’s request for reconsideration of
the merits of his claim. It found that Dr. Ross’ March 20, 2012 report was of no relevance in
determining the factual basis of his claim and was immaterial to the issue to be resolved.

3

5 U.S.C. § 8101 et seq.

4

Docket No. 13-0277 (issued March 15, 2013).

2

Appellant, through counsel, subsequently appealed to the Board. As noted, by its
March 15, 2013 decision, the Board found Dr. Ross’ report to be relevant and remanded the case
to OWCP for merit review.5
In a merit decision dated July 17, 2013, OWCP denied modification of its prior merit
decision. It found that appellant had not provided a detailed description of the claimed workrelated activity he believed caused or contributed to the claimed medical condition.
Appellant, through counsel, again requested reconsideration on October 31, 2013. He
forwarded an October 23, 2013 report in which Dr. Ross noted that she began treating appellant
for a work-related injury that occurred on January 12, 2011. Dr. Ross described his symptoms
and advised that appellant had an upper extremity electrograph and nerve conduction velocity
study (EMG/NCV) on September 15, 2011 which demonstrated C6-7 radiculopathy and mild
bilateral carpal tunnel syndrome. She again noted that a cervical spine MRI scan revealed a disc
protrusion at C6-7 and reported that a repeat cervical spine MRI scan on May 31, 2013 revealed
a new disc herniation at C5-6. Dr. Ross indicated that she evaluated appellant on June 21, 2013,
at which time he was experiencing neck pain radiating down his left side and lower back pain.
Examination demonstrated muscle spasms through his cervical, thoracic, and lumbar spine.
Dr. Ross reviewed appellant’s job description as a mail carrier. She noted that he would work 8
to 12 hours a day, with 6 to 7 hours spent walking, carrying a satchel that weighed up to 35
pounds, delivering mail. Dr. Ross concluded that the physical demands of appellant’s job as a
letter carrier was the direct cause of his cervical spine and left upper extremity injuries. She
opined that his injuries were directly caused by cumulative trauma and not one single,
identifiable event. Dr. Ross indicated that she based her opinion on objective medical evidence
including cervical spine MRI scan studies, x-rays, and an upper extremity EMG/NCV study, and
that all findings were correlated by her physical examinations of appellant.
In a nonmerit decision dated December 27, 2013, OWCP denied appellant’s
reconsideration request. It found that Dr. Ross’ October 23, 2013 report was immaterial, noting
that he had not provided a statement of the claimed work-related activity he believed contributed
to his claimed medical condition.
Appellant, through counsel, again requested reconsideration on July 16, 2014. He
asserted that the October 23, 2013 report from Dr. Ross and attached documentation were
sufficient to establish appellant’s claim. In an attached undated statement, appellant indicated
that he had been employed by the employing establishment for approximately 20 years, 17 of
which as a letter carrier. He indicated that his daily letter carrier job duties entailed walking a
mail delivery route for approximately 8 to 10 miles for 6 to 7 hours, working 8 to 12-hour shifts,
six days a week depending on overtime, and noted that almost the entire shift required standing
on his feet. Appellant related that, as a city carrier, nearly all his walking was on concrete or
asphalt, and that he carried mail in a satchel that would typically weigh up to 35 pounds, but
could weigh up to 50 pounds. He indicated that he carried the satchel on his left side, with the
strap along his neck and shoulder area. Appellant reported outside activities of fixing dinner and
showering, and that on a typical day off he would do laundry and relax.
5

Id.

3

By merit decision dated January 11, 2016, OWCP denied modification of its prior merit
decisions. It noted that, although appellant had provided a statement, it was not completely
responsive to OWCP’s development letter dated February 11, 2011. OWCP indicated that he did
not describe the development of any work-related injury or condition, did not state when he
noticed the condition, did not describe its duration, and did not list any treatments. Appellant
also did not address outside factors or activities. OWCP concluded that, as he had not provided a
sufficient factual statement of claim, the claim remained denied.
On January 10, 2017 appellant, through counsel, again requested reconsideration. In a
January 9, 2017 statement, he related that on a typical workday he would case mail into trays and
tubs for approximately 1 hour, then 10 to 15 minutes loading his vehicle, and driving for about 1
hour each day. Appellant reiterated daily duties of walking 8 to 10 miles for 6 to 7 hours in 8 to
12-hour shifts per day, six days a week, and standing on his feet almost the entire shift. He
related that almost all his walking was on concrete or asphalt, and that his mail satchel, which he
carried on the left, weighed up to 35 pounds, but could weigh up to 50 pounds. Appellant
indicated that he began to feel sharp pain on the left side of his neck and shoulder area with
tingling radiating down his left arm in January 2011, and was referred to an orthopedic surgeon
who ordered x-rays and MRI scan studies and diagnosed degenerative changes at C6-7 and
cervical radiculitis. He related that he had flare-ups through the year, and that physical therapy
and pain medication helped manage these conditions. Appellant described nonwork activity
including shopping, laundry, cooking, ironing, spending time with friends and family, and
engaging in social activities.
By merit decision dated March 10, 2017, OWCP found that appellant established claimed
employment factors, but denied the claim because the medical evidence of record was
insufficient to establish that a medical condition was caused or aggravated by the accepted work
factors. It reviewed Dr. Ross’ opinion and found that she did not differentiate his claimed
condition from preexisting cervical spondylosis. OWCP further found that appellant failed to
submit reports of the diagnostic studies performed. It indicated that copies of all medical records
to date should be submitted.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, and that the claim was timely filed within the
applicable time limitation period of FECA.7 When an employee claims that he or she sustained
an injury in the performance of duty,8 he or she must submit sufficient evidence to establish that
he or she experienced a specific event, incident, or exposure occurring at the time, place, and in
the manner alleged.9 The employee must also establish that such event, incident, or exposure
6

Supra note 3.

7

5 U.S.C. § 8101(1); L.M., Docket No. 16-0143 (issued February 19, 2016); B.B., 59 ECAB 234 (2007).

8

Id. at § 8102(a).

9

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

4

caused an injury.10 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.11
OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”12 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.13
Causal relationship is a medical issue, and the medical evidence required to establish
causal relationship is rationalized medical opinion evidence.14 The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.15
ANALYSIS
Appellant alleged that he developed left neck and left upper extremity pain in
January 2011 due to carrying a mailbag weighing at least 35 pounds on a walking route for more
than 17 years. OWCP accepted the claimed work factors of his letter carrier duties, but denied
the claim, finding the medical evidence of record insufficient to establish causal relationship
between the accepted work factors and any diagnosed conditions. The Board finds that this case
is not in posture for decision.
The record contains medical reports from Dr. Ross dated March 20, 2012 and
October 23, 2013. She indicated that she first treated appellant on September 9, 2011 for neck
and left arm pain and saw him on additional occasions. Dr. Ross reviewed appellant’s position
description and noted his description of his letter carrier duties. She provided examination
findings including muscle spasms through his cervical, thoracic, and lumbar spine. Dr. Ross
10

Id.

11

R.H., 59 ECAB 382 (2008).

12

20 C.F.R. § 10.5(ee).

13

Roy L. Humphrey, 57 ECAB 238 (2005).

14

I.R., Docket No. 09-1229 (issued February 24, 2010).

15

I.J., 59 ECAB 408 (2008).

5

noted that she had reviewed test results including a September 15, 2011 EMG/NCV study that
demonstrated C6-7 radiculopathy and mild bilateral carpal tunnel syndrome, and a May 31, 2013
cervical spine MRI scan that revealed a disc herniation at C5-6. She also diagnosed C6 and C7
radiculopathy and exacerbation of mild cervical spondylosis. Dr. Ross opined that, due to the
type of work appellant performed, combined with his history and his clinical and objective
findings, his diagnosed cervical spine and left upper extremity conditions were directly caused
by cumulative trauma and not one single, identifiable event. She indicated that she based her
opinion on objective medical evidence including cervical spine MRI scan studies, x-rays, and an
upper extremity EMG/NCV study, and that all findings were correlated by her physical
examinations of appellant.
Dr. Ross provided an affirmative opinion on causal relationship. She accurately
identified specific employment factors to which appellant claimed caused his condition,
identified findings upon examination, and explained how the identified employment factors
caused or aggravated his medical conditions. The Board finds that Dr. Ross’ opinion, while not
sufficiently rationalized to meet his burden of proof, is sufficient, given the absence of any
opposing medical evidence, to require further development of the record.16
It is well established that proceedings under FECA are not adversarial in nature, and
while appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.17 OWCP has an obligation to see that justice
is done.18 It is not necessary for an employee to prove a significant contribution of employment
factors to a condition for the purpose of establishing causal relationship.19 Rather, if the medical
evidence reveals that factors of federal employment contributed in any way to the disabling
condition, such condition is considered employment related for the purpose of compensation
under FECA.20
The case shall therefore be remanded to OWCP. On remand, OWCP shall refer
appellant, a statement of accepted facts, and the medical evidence of record to an appropriate
Board-certified specialist for an examination, diagnosis and a rationalized opinion as to whether
he sustained an employment-related occupational disease. After this and other such further
development deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

16

See A.F., Docket No. 15-1687 (issued June 9, 2016); John J. Carlone, 41 ECAB 354 (1989).

17

P.K., Docket No. 08-2551 (issued June 2, 2009).

18

Id.

19

D.J., Docket No. 16-0288 (issued May 25, 2016).

20

C.B., Docket No. 16-1713 (issued April 21, 2017); Beth P. Chaput, 37 ECAB 158 (1985).

6

ORDER
IT IS HEREBY ORDERED THAT the March 10, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: March 16, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

